DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed February 8, 2021 (hereinafter “02/08/21 Amendment") has been entered, and fully considered.  In the 02/08/21 Amendment, claims 1, 10, 11, & 15 were amended.  No claims were cancelled or newly added.  Therefore, claims 1-20 remain pending in the application.  
3.	The 02/08/21 Amendment has overcome the rejections under §§ 112(b), 102, & 103 previously set forth in the Non-Final Office Action mailed 10/06/20 (“10/06/20 Action”). 

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
	
Regarding independent claim 1, Applicant’s arguments [02/08/21 Amendment, pgs. 6-8] concerning the propriety of the claim interpretation of the “first cable path length” and “second cable path length” applied in the 10/06/20 Action have been fully considered, but are moot in view of the instant amendment to independent claim 1.  More particularly, the instant amendment has more precisely defined the first and second cable path lengths, thereby obviating the prior interpretation of these limitations.  Neither U.S. 2015/0150635 to Kilroy et al. (“Kilroy”) nor the other references of record teach all the limitations of, or render obvious, 
Kilroy, for example, does not teach two pull wire segments extending from different proximal pulleys (of the plurality of proximal pulleys) to the same (first) distal pulley, wherein the first cable path length (of the first pull wire segment) is less than the second cable path length (of the second pull wire segment). 

Regarding independent claim 15, the instant amendment has similarly obviated the prior interpretation of the first and second pull wire segments applied in the 10/06/20 Action.  Neither Kilroy nor the other references of record teach all the limitations of, or render obvious, the particular pull wire configuration of the claimed medical instrument (as now recited), including: “a first pull wire segment extending from a first proximal pulley of the plurality of proximal pulleys to a first distal pulley of the plurality of distal pulleys without contacting the distal clevis, and a second pull wire segment extending from a second proximal pulley of the plurality of proximal pulleys to the first distal pulley, the second pull wire segment contacting a redirect surface of the distal clevis,” in combination with the other limitations of independent claim 15.  
Kilroy, for example, does not teach two pull wire segments extending from different proximal pulleys (of the plurality of proximal pulleys) to the same (first) distal pulley, wherein the first pull wire segment extends without contacting the distal clevis, while the second pull wire segment contacts a redirect surface of the distal clevis. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/
Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794